Name: 82/959/EEC: Commission Decision of 22 December 1982 amending the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D095982/959/EEC: Commission Decision of 22 December 1982 amending the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh meat into the Community Official Journal L 386 , 31/12/1982 P. 0045 - 0047++++COMMISSION DECISION OF 22 DECEMBER 1982 AMENDING THE LIST OF ESTABLISHMENTS IN THE FEDERATIVE REPUBLIC OF BRAZIL APPROVED FOR THE PURPOSE OF IMPORTING FRESH MEAT INTO THE COMMUNITY ( 82/959/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD THE COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS A LIST OF ESTABLISHMENTS IN BRAZIL , APPROVED FOR THE PURPOSES OF THE IMPORTATION OF FRESH MEAT INTO THE COMMUNITY , WAS DRAWN UP INITIALLY BY COMMISSION DECISION 81/713/EEC ( 2 ) , AS LAST AMENDED BY DECISION 82/310/EEC ( 3 ) ; WHEREAS FURTHER ON-THE-SPORT INSPECTIONS HAVE SHOWN THAT THE HYGIENE STANDARDS OF MOST ESTABLISHMENTS PROPOSED BY BRAZIL FOR INITIAL OR ROUTINE INSPECTION MAY BE CONSIDERED TO BE SATISFACTORY ; WHEREAS THESE ESTABLISHMENTS MAY THEREFORE BE ENTERED ON THE SAID LIST ; WHEREAS IT IS THEREFORE NECESSARY TO AMEND THE LIST OF ESTABLISHMENTS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 81/713/EEC IS HEREBY REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 DECEMBER 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 257 , 10 . 9 . 1981 , P . 28 . ( 3 ) OJ NO L 137 , 18 . 5 . 1982 , P . 26 . ANNEX LIST OF ESTABLISHMENTS I . BOVINE MEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO*ADDRESS* 0005*COOPERATIVA RURAL SERRANA LTDA , TUPANCIRETA , RIO GRANDE DO SUL* 0006*FRIGORIFICO MOURAN ARACATUBA SA , ARACATUBA , SAO PAULO* 0007*SWIFT ARMOUR SA , INDUSTRIA E COMERCIO , SANTANA DO LIVRAMENTO , RIO GRANDE DO SUL* 0076*SA , FRIGORIFICO ANGLO , BARRETOS , SAO PAULO* 0196*FRIGORIFICO BORDON SA , PRESIDENTE PRUDENTE , SAO PAULO* 0226*FRIGORIFICO BORDON SA , BAGE , RIO GRANDE DO SUL* 0232*COOPERATIVA INDUSTRIAL REGIONAL DE CARNES E DERIVADOS LTDA , BAGE , RIO GRANDE DO SUL* 0385*FRIGORIFICO MOURAN SA , ANDRADINA , SAO PAULO* 0449*FRIGORIFICO ITAPEVI SA , ITAPEVI , SAO PAULO* 0451*FRIGORIFICO VALE DE TIETE SA , JOSE BONIFACIO , SAO PAULO* 0458*FRIGORIFICO UNIAO SA , PRESIDENTE EPITACIO , SAO PAULO* 0506*FRISA , FRIGORIFICO RIO DOCE SA , COLATINA , ESPIRITO SANTO* 0592*FRIGORIFICO CENTRAL LTDA , PARANAVAI , PARANA* 0716*FRIGOBRAS , COMPANHIA BRASILEIRA DE FRIGORIFICOS , TOLEDO , PARANA* 0760*COOPERATIVA REGIONAL CASTILHENSE DE CARNES E DERIVADOS LTDA , JULIO DE CASTILHOS , RIO GRANDE DO SUL* 0761*FRIGORIFICO VACARIENSE SA , INDUSTRIA E COMERCIO , VACARIA , RIO GRANDE DO SUL* 0834*FRIGORIFICO KAIOWA SA , PRESIDENTE VENCESLAU , SAO PAULO* 0876*CIA PETEFFI DE ALIMENTOS , CAXIAS DO SUL , RIO GRANDE DO SUL* 0906*FRIGORIFICO T . MAIA SA , GOVERNADOR VALADARES , MINAS GERAIS* 0954*SOLA SA FRIGORIFICO , SETE LAGOAS , MINAS GERAIS* 1602*BON BEEF INDUSTRIA E COMERCIO DE CARNES SA , VINHEDO , SAO PAULO* 1651*FRIGORIFICO EXTREMO SUL SA , PELOTAS , RIO GRANDE DO SUL* 1676*FRIGORIFICO CAIAPO SA , UBERANDIA , MINAS GERAIS* 1926*FRIGORIFICO ANSELMI SA , INDUSTRIA DE CARNES , DERIVADOS E CONSERVAS , PELOTAS , RIO GRANDE DO SUL* 2007*COOPERATIVA RURAL ALEGRETENSE LTDA , ALEGRETE , RIO GRANDE DO SUL* 2023*FRIGORIFICO QUATRO RIOS SA , VOTUPORANGA , SAO PAULO* 2051*FRINASA , FRIGORIFICO NANUQUE SA , NANUQUE , MINAS GERAIS* B . CUTTING PREMISES ESTABLISHMENT NO*ADDRESS* 0001*COMABRA - CIA DE ALIMENTOS DO BRASIL SA , OSASCO , SAO PAULO* 0030*SA FRIGORIFICO ANGLO , PELOTAS , RIO GRANDE DO SUL* II . HORSE MEAT SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO*ADDRESS* 0003*FRIGORIFICO YUKIJIRUSHI DO PARANA SA , CURITIBA , PARANA* 0055*MARTINI MEAT SA - COMERCIO , IMPORTACAO E EXPORTACAO DE CARNES , APUCARANA , PARANA* 0396*MAFISA - MATADOURO E FRIGORIFICO INDUSTRIAL SA , SENHOR DO BONFIM , BAHIA* 0733*INDUSTRIA E COMERCIO SONVA SA , PELOTAS , RIO GRANDE DO SUL* 0924*MAFISA - MATADOURO E FRIGORIFICO INDUSTRIAL SA , BELO JARDIM , PERNAMBUCO* 1803*FAVA - INDUSTRIAL DE ALIMENTOS LTDA , ARAGUARI , MINAS GERAIS* 2168*MATADOURO ITAOBIM SA - MAISA , ITAOBIM , MINAS GERAIS* III . COLD STORES ESTABLISHMENT NO*ADDRESS* 0071*FRIGORIFICO RIO DOCE SA , NITEROI , RIO DE JANEIRO* 0072*CEFRI CENTRAIS DE ESTOCAGEM FRIGORIFICADA LTD , MAIRINQUE SAO PAULO* 0078*INTERFRIO SA COMERCIAL E INDUSTRIAL , PELOTAS , RIO GRANDE DO SUL* 0250*CETRIM , UBERLANDIA , MINAS GERAIS* 0535*MATADOURO E FRIGORIFICO INDUSTRIAL SA - MAFISA , RECIFE , PERNAMBUCO* 0785*FRIGOBRAS , PARANAGUA , PARANA* 0933*COMPANHIA BRASILEIRA DE ARMAZENAMENTO - CIBRAZEM , RIO DE JANEIRO* 0966*C . SOLA , COMERCIO E EXPORTACAO SA , TRES RIOS , RIO DE JANEIRO* 1075*FRIGORIFICO DE COTIA SA , SANTOS , SAO PAULO* 1127*COMPANHIA BRASILEIRA DE ARMAZENAMENTO , CIBRAZEM , CURITIBA PARANA* 1599*MARTINI MEAT SA - COMERCIO , IMPORTACAO DE CARNES , PARANAGUA , PARANA* 1660*FRIGORIFICO MOURAN ARACATUBA SA , SANTOS , SAO PAULO* 1945*DEPARTAMENTO ESTADUAL DE PORTOS RIOS E CANAIS , RIO GRANDE , RIO GRANDE DO SUL* 1958*AVANTE SA PRODUCTOS ALIMENTICIOS , SANTOS , SAO PAULO* 2176*FRIMORITE FRIGORIFICO LTDA , SAO GONCALO , RIO DE JANEIRO* 2427*CESCA , ITAJAI , SANTA CATARINA